        Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA               )
                                       )
      Plaintiff                        )
                                       )
v.                                     )                Case No. 1:20-cr-165-JEB
                                       )
KEVIN CLINESMITH,                      )
                                       )
      Defendant                        )
______________________________________ )


 MOTION OF THE NATIONAL CRIME VICTIM LAW INSTITUTE, THE
    NATIONAL ORGANIZATION FOR VICTIM ASSISTANCE, THE
NATIONAL CENTER FOR VICTIMS OF CRIME, ARIZONA VOICE FOR
 CRIME VICTIMS, THE NETWORK FOR VICTIM RECOVERY OF THE
 DISTRICT OF COLUMBIA, OHIO CRIME VICTIM JUSTICE CENTER,
   ROCKY MOUNTAIN VICTIM LAW CENTER, SOUTH CAROLINA
VICTIM ASSISTANCE NETWORK, AND UTAH CRIME VICTIMS LEGAL
 CLINIC FOR LEAVE TO FILE BRIEF AS AMICI CURIAE IN SUPPORT
OF MOTION FOR RELIEF UNDER THE CRIME VICTIMS’ RIGHTS ACT
     AND REQUEST FOR AN EXPEDITED BRIEFING SCHEDULE

      COME NOW the National Crime Victim Law Institute, the National Organization

for Victim Assistance, the National Center for Victims of Crime, Arizona Voice for Crime

Victims, Network for Victim Recovery of the District of Columbia, Ohio Crime Victim

Justice Center, Rocky Mountain Victim Law Center, South Carolina Victim Assistance

Network, and Utah Crime Victims’ Legal Clinic (hereinafter Amici Crime Victims’ Rights

Organizations), pursuant to Local Rule 7(o), to file this motion for leave to file an amicus

brief in support of Dr. Carter Page’s Motion for Relief Under the Crime Victims’ Rights

Act (CVRA) (Dkt. 23-2) and to request an expedited briefing schedule.
         Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 2 of 13




                             STATEMENTS OF INTEREST

       National Crime Victim Law Institute (NCVLI)

       NCVLI is a nonprofit educational and advocacy organization located at Lewis and

Clark Law School in Portland, Oregon. As the only national victims’ rights enforcement

organization, NCVLI’s mission is to actively promote balance and fairness in the justice

system through crime victim-centered legal advocacy, education, and resource sharing.

NCVLI accomplishes its mission through training; providing legal assistance on cases

nationwide; and advancing victims’ rights policy. NCVLI also participates as amicus

curiae in select state, federal and military cases that present victims’ rights issues of broad

importance.

       National Organization for Victim Assistance (NOVA)

       NOVA is a recognized leader in the victims’ rights movement. For over 40 years,

NOVA has advocated for the advancement and enforcement of victims’ rights and services;

championed dignity and compassion for victims and survivors of crime and crisis; and

promoted the professionalization of victim advocacy. Founded in 1975, NOVA is the

oldest national victim assistance organization of its kind in the United States and a

501(c)(3) membership organization.

       National Center for Victims of Crime (NCVC)

       NCVC, a nonprofit organization, is the nation’s leading resource and advocacy

organization for all victims of crime. The mission of the National Center is to forge a

national commitment to help victims of crime rebuild their lives. Dedicated to serving
                                                  2
         Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 3 of 13




individuals, families, and communities harmed by crime, NCVC, among other efforts,

advocates laws and public policies that create resources and secure rights and protections

for crime victims. NCVC is particularly interested in this brief because of its commitment

to rights for victims of all crimes.

       Arizona Voice for Crime Victims (AVCV)

       AVCV is an Arizona nonprofit corporation that works to promote and protect crime

victims’ interests throughout the criminal justice process. To achieve these goals, AVCV

empowers victims of crime through legal advocacy and social services. AVCV seeks to

foster a fair justice system by ensuring victims are informed of and fully understand their

rights and by providing meaningful ways for crime victims to enforce their rights through

direct legal representation. AVCV also provides the judiciary information and policy

insights that may be helpful in deciding victims’ rights issues by participation as amicus

curiae in case that will have widespread implications for victims.

       Network for Victim Recovery of D.C. (NVRDC)

       NVRDC is a community-based advocacy organization in the District of Columbia.

NVRDC is the designated hospital advocacy program for the District of Columbia’s Sexual

Assault Crisis Response Project, providing crisis support for all survivors of sexual assault

seeking a Sexual Assault Nurse Exam (SANE) in the District. Additionally, NVRDC’s

community violence programs offer all victims of crime free civil legal services and crime

victims’ rights representation. NVRDC specifically litigates, inter alia, under the CVRA,


                                                 3
         Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 4 of 13




which is applicable in DC's local prosecutions. See 18 U.S.C. § 3771(e)(2)(A) (applying

the CVRA to any “Federal offense or an offense in the District of Columbia.”).

       Ohio Crime Victim Justice Center (OCVJC).

       OCVJC is a statewide nonprofit organization. OCVJC was founded in 2000 to

provide no-cost legal representation to preserve and enforce crime victims’ rights. The

mission of OCVJC is to ensure that the constitutional, statutory, and inherent rights of

Ohio’s state and federal crime victims are upheld throughout the criminal justice process.

OCVJC accomplishes this mission by providing no cost legal representation to Ohio crime

victims in state and federal courts to preserve and enforce victims’ rights during criminal

proceedings. OCVJC also assists victims in protection order proceedings, Title IX

proceedings, military proceedings, and immigration proceedings. OCVJC is part of a

national effort to secure victims’ rights enforcement in criminal courts.

       Rocky Mountain Victim Law Center (RMvlc)

       RMvlc is a non-profit law firm that provides free legal representation to victims of

crime in Colorado. RMvlc has more than ten years of experience enforcing victims' rights

and has a mission to elevate victims' voices, champion their rights, and transform the

systems impacting them. RMvlc believes ensuring that all victims have access to their

rights is essential to advancing the legal system to ensure victim participation.

       South Carolina Victim Assistance Network (SCVAN)

       SCVAN, established in 1984, serves as the voice for all victims of crime in South

Carolina and the people who serve them. SCVAN’s mission is to provide support services
                                                 4
           Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 5 of 13




for victims of crime and to prevent future crimes through advocacy, education, public

awareness, technical assistance, and legal representation of crime victims. SCVAN, in

addition to its Legal Services Program, serves crime victims statewide through the Crime

Victim Information Services Program, Financial Relief for Victims Program, the Forensic

Nurse Examiners Program, and the Faith Based Victim Services Program. SCVAN

attorneys routinely represent crime victims when Constitutional and statutory protections

afforded to victims are denied. SCVAN has a particular interest in protecting and

expanding the rights and recognition of crime victims in South Carolina and beyond.

          Utah Crime Victims Legal Clinic (UCVLC)

          UCVLC is a non-profit law firm which provides pro bono legal services to victims

of federal and state crimes. UCVLC has been assisting victims, state-wide, for over fifteen

years. It has served thousands of victims, many of whom are victims of federal crimes

with substantive crime victims’ rights under the CVRA. Our mission is to provide

information, support, and legal advocacy to crime victims as they assert and enforce their

rights.

                                            ***

          Together Amici seek to participate in this case because it involves a question

fundamental to the work of each—whether an individual directly and proximately harmed

by a federal offense is a statutory “victim” entitled to rights under the CVRA. Amici have




                                                  5
           Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 6 of 13




shared interest in seeing that the CVRA (and similar state enactments 1) are broadly and

properly construed to protect all “crime victims,” as a narrow construction of the term

“crime victim” poses a significant barrier to the assertion and enforcement of Amici’s

clients’ legal rights.

             REASONS WHY AMICI PARTICIPATION IS DESIRABLE

       As described above, Amici Crime Victims’ Rights Organizations are all nonprofit

organizations dedicated to promoting crime victims’ rights and services. Amici provide

legal or support services to crime victims as they assert and seek enforcement of their

CVRA rights or of equivalent rights under similar state enactments. Collectively amici are

positioned to provide unique and significant perspectives on the question raised by Dr.

Page’s pending motion. How to identify who is an individual suffering “direct and

proximate harm” from a federal crime under the CVRA is a recurring and important

question for victims of crime in this district and beyond. Granting leave for Amici to file

the proposed brief will provide the Court the benefit of insights from leading national and

state organizations on crime victims’ rights law on a critical issue for victims nationwide.

Amici Crime Victims’ Rights Organizations respectfully submit that their proposed amici

brief will aid the Court in reaching a just resolution of this case.



       1
        Following the lead of the CVRA and federal restitution statutes, many state constitutional
amendments and statutes also define the term “victim” by reference to “direct and proximate
harm.” See, e.g., CAL. CONST., art. I, § 28(e)(1); FLA. CONST., art. I, § 16(e). See generally Paul G.
Cassell & Margaret Garvin, Protecting Crime Victims in State Constitutions: The Example of the
New Marsy’s Law for Florida, 110 J. CRIM. L. & CRIMINOLOGY 99, 130-31 (2019).
                                                      6
        Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 7 of 13




      As explained in the proposed amici brief, Congress enacted the CVRA “to be a

‘broad and encompassing’ statutory victims’ bill of rights,” United States v. Degenhardt,

405 F. Supp. 2d 1341, 1343 (D. Utah 2005) (quoting 150 CONG. REC. S4261 (Apr. 22, 204)

(statement of Sen. Feinstein)). To that end, Congress adopted an expansive definition for

“crime victims,” extending protections to any individual who was “directly and

proximately harmed” by a federal offense. 18 U.S.C. § 3771(e)(2)(A). Under this broad

definition, anyone who directly and proximately suffers harm of any type—including

dignity and emotional harm to any degree—is a “victim” under the CVRA.

      Dr. Page has filed a brief arguing that he should be recognized as a “victim” in this

matter, and Amici support the “victim” finding that Dr. Page is asking this Court to make.

The proposed amici brief, however, provides the Court with additional information and

analysis not developed in Dr. Page’s brief on the issue Dr. Page has presented. Among

these, the proposed brief identifies an alternative (and narrower) basis for concluding that

Dr. Page was directly and proximately harmed by the Defendant’s crime.

      As the Court is aware, the issue of whether someone is a statutory “victim” hinges

on whether someone has been “harmed” by a crime. In the context of this case, one set of

harms rests on the consequences from the Foreign Intelligence Surveillance Court’s (FISC)

renewal of a Foreign Intelligence Surveillance Act (FISA) warrant authorizing surveillance

of Dr. Page’s private communications. As Dr. Page’s motion explains, because of the

Defendant’s false statement, Dr. Page’s “true status as a U.S. Government source was not

disclosed to the FISC in the 4th [warrant] application and the 4th FISA warrant was
                                                7
         Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 8 of 13




approved. As a result, Dr. Page’s communications were surreptitiously surveilled for

another three months.” Dr. Page Victim Mot. at 5. This chain of events from the

Defendant’s crime to resulting unjustified secret surveillance invading Dr. Page’s privacy

readily establishes harm. Having one’s communications improperly surveilled for months

is an invasion of privacy that is harmful.

       But Amici’s proposed brief argues that this Court need not explore the connection

between the Defendant’s false statement and the ultimate harmful ramifications to Dr. Page

from the FISC’s renewal of the warrant. Instead, Amici suggest this Court can find that Dr.

Page is a victim of the Defendant’s crime by a simpler route—one focusing on how the

Defendant subverted the FISA process. As Amici explain in their brief, because the

Defendant’s false statement deprived Dr. Page of a fair process before the FISC, he was

harmed by that fact alone, regardless of whatever collateral consequences might have

followed. Amici explain why this analysis is supported by various legal authorities and

other analysis.

       The proposed brief also argues that because the meaning of the term “crime victim”

is an important and recurring one, the Court should publish its decision on this issue for

the benefit of other victims in other cases.

                  AUTHORITY FOR GRANTING THE MOTION

       This Court’s civil rules “govern all proceedings in the United States District Court

for the District of Columbia” and allow for the participation of amicus curiae. D.D.C. Local

Civ. R. 1.1(a), 7(o). Even apart from these specific rules, “federal district courts possess
                                                8
           Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 9 of 13




the inherent authority to appoint amici curiae[.]” In re App. of Fed. Bureau of Investigation

for an Order Requiring the Prod. of Tangible Things, No. BR 13-158, 2013 WL 12335411,

at *2 (FISA Ct. Dec. 18, 2013); see also Jin v. Ministry of State Sec., 557 F. Supp. 2d 131,

136 (D.D.C. 2008) (same); In re Flynn, 973 F.3d 74, 81 (D.C. Cir. 2020) (rejecting

argument that appointment of an amicus in a criminal case intrudes on executive branch

authority).

       This Court may appropriately accept an amicus brief “‘when the amicus has unique

information or perspective that can help the court beyond the help that the lawyers for the

parties are able to provide.’” Jin, 557 F. Supp. 2d at 137 (quoting Ryan v. CFTC, 125 F.3d

1062, 1064 (7th Cir. 1997)). District courts have appointed and invited amici in other

criminal cases. In this district alone, numerous judges have engaged in the practice. See,

e.g., United States v. Flynn, No. 1:17-cr-00232, Dkt. 203 (D.D.C. May 12, 2020)

(appointing a retired federal judge to serve as amicus curiae to assist the Court in evaluating

a motion to dismiss); United States v. Saena Tech Corp., 140 F. Supp. 3d 11, 19 (D.D.C.

2015) (appointing a law professor to serve as amicus curiae to provide the court with

additional legal analysis not provided by the parties). 2 Indeed, the D.C. Circuit has recently



       2
         See also United States v. Church, Crim. No. 95-173, Dkt. 49 (D.D.C. Dec. 19, 1995)
(Kessler, J.) (appointing ACLU “sua sponte … to participate in the pleadings on defendants’
motion to dismiss” indictment); United States v. Clarke, Crim. No. 06-102, Dkt. 410 (D.D.C. Mar.
20, 2009) (Bates, J.) (inviting Federal Public Defender to file amicus brief regarding costs for Rule
15 depositions); United States v. Jackson-White, Crim. No. 13-91 (D.D.C. July 21, 2013) (Berman
Jackson, J.) (minute order) (appointing Federal Public Defender “as an amicus curiae concerning
the matters raised in the government’s motion to correct sentence”); United States v. Suggs, Crim.
                                                     9
        Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 10 of 13




upheld the authority of district courts “to appoint an amicus to assist their decision-making

in similar circumstances, including in criminal cases and even when the movant is the

government.” In re Flynn, 973 F.3d 74, 81 (D.C. Cir. 2020). Further, even a cursory review

shows that other district courts accept amicus briefs in criminal matters as well. 3

       In order to permit the Court to make an informed ruling on the subject, Amici

respectfully requests that the Court grant leave to file the attached proposed amici brief.

                                THIS MOTION IS TIMELY

       The issue concerning Dr. Page’s “victim” status formally arose in this case upon the

filing of his motion seeking “victim” status—i.e., on Friday, December 4, 2020. Amici

Victims Organizations became aware of the issue on Monday, December 7, 2020.

Thereafter, Amici have moved expeditiously to prepare this motion along with the

proposed amicus brief and to keep the parties’ counsel informed. On Friday, December 11,




No. 07-152 (D.D.C. Nov. 6, 2015) (Huvelle, J.) (minute order) (appointing Federal Public
Defender as amicus to address government’s contention that defendants lack standing to challenge
certain evidence); United States v. Pitts, Crim. No. 19-49 (D.D.C. July 30, 2019) (Sullivan, J.)
(minute order) (appointing ethics counsel as amicus to address “appropriate referrals for
discipline” of prosecutor for acknowledged misrepresentations).
        3
          See, e.g., United States v. Matthews, 11 F. Supp. 2d 656, 663 (D. Md. 1998); United States
v. Mullet, 868 F. Supp. 2d 618, 624 (N.D. Ohio 2012) (evaluating amicus briefing on intersection
of Hate Crimes Prevention Act and Religious Freedom Restoration Act); United States v. Vargas,
Crim. No. 13-6025, Dkt. 55 (E.D. Wash. Oct. 18, 2013) (inviting Electronic Freedom Foundation
to submit amicus brief to address defendant’s motion to suppress); United States v. Arpaio, Crim.
No. 16-1012, Dkt. 243 (D. Ariz. Oct. 4, 2017) (granting amicus briefing on scope of President’s
pardon power); (evaluating amicus briefing on First Amendment implications of prosecution);
United States v. Pac. Gas & Elec. Co., Crim. No. 14- 175, Dkt. 952 (N.D. Cal. Dec. 5, 2018)
(inviting California Attorney General to submit amicus brief addressing potential criminal liability
under state law).
                                                       10
          Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 11 of 13




2020, Amici informed both the Government and the Defendant of the intent to seek leave

to file an amicus brief and provided an outline of the proposed brief. On Monday,

December 14, 2020, Amici provided them with an updated outline of the proposed brief.

On Tuesday, December 15, 2020, Amici provided them with a full draft of the proposed

brief.

         Currently, the Government and the Defendant’s responses to Dr. Page’s motion are

due on December 18, and sentencing is set for January 7, 2021. The Defendant is

represented by three lawyers at a large, multi-state law firm. The Defendant is free to

respond to all of Amici’s legal arguments in his response on December 18. Amici

respectfully submit that granting leave to file the proposed amici brief will not unduly delay

the Court’s ability to rule on Dr. Page’s motion.

                             POSITION OF THE PARTIES

         The Government has no objection to Amici’s motion to file an amici brief. The

Defendant objects to Amici’s motion.

                REQUEST FOR EXPEDITED BRIEFING SCHEDULE

         In order to avoid any delay in this case, Amici request that the Court direct the

Defendant to file any objection to the filing of the Amici brief rapidly and the Court make

any other adjustments to the briefing schedule as necessary to permit the parties—and Dr.

Page—to have an opportunity to address Amici’s arguments.




                                                 11
        Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 12 of 13




                                      CONCLUSION

       The Court should grant Amici Victim Organizations leave to file an amici brief in

support of Dr. Page’s motion for relief under the CVRA. A proposed order granting leave

to file the brief is attached hereto, along with the proposed brief to filed. Amici also request

that the Court set any necessary expedited briefing schedule on Amici’s arguments.



                                                   Respectfully submitted,

/s/ James. R. Marsh

James R. Marsh                                     Paul G. Cassell
(Local Counsel)                                    (Counsel of Record)
DDC Bar ID 436448                                  S.J. QUINNEY COLLEGE OF LAW
MARSH LAW FIRM PLLC                                University of Utah
31 Hudson Yards, 11th Floor                        383 S. University St.
New York, NY 10001                                 Salt Lake City, UT 84112
(212) 372-3030                                     (801) 585-5202
jamesmarsh@marsh.law                               cassellp@law.utah.edu
                                                   (no institutional endorsement implied)
                                                   (pro hac vice application to be filed)

                      Attorneys for Crime Victims’ Rights Organizations




                                                  12
        Case 1:20-cr-00165-JEB Document 28 Filed 12/17/20 Page 13 of 13




                             CERTIFICATE OF SERVICE

       I certify that on December 16, 2020, the foregoing document was served on the

parties to this proceeding via email.




                                                         /s/ James R. Marsh
                                                        James R. Marsh




                                            13
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 1 of 28




                 UNITED STATES DISTRICT COURT FOR THE
                         THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   )
                                           )
   Plaintiff                               )
                                           )
v.                                         )            Case No. 1:20-cr-165-JEB
                                           )
KEVIN CLINESMITH,                          )
                                           )
   Defendant                               )
___________________________________________)


    BRIEF OF THE NATIONAL CRIME VICTIM LAW INSTITUTE, THE
 NATIONAL ORGANIZATION FOR VICTIM ASSISTANCE, THE NATIONAL
CENTER FOR VICTIMS OF CRIME, ARIZONA VOICE FOR CRIME VICTIMS,
    THE NETWORK FOR VICTIM RECOVERY OF THE DISTRICT OF
COLUMBIA, OHIO CRIME VICTIM JUSTICE CENTER, ROCKY MOUNTAIN
    VICTIM LAW CENTER, SOUTH CAROLINA VICTIM ASSISTANCE
NETWORK, AND UTAH CRIME VICTIMS LEGAL CLINIC AS AMICI CURIAE
     IN SUPPORT OF MOTION FOR RELIEF UNDER THE CRIME VICTIMS’
                         RIGHTS ACT




James R. Marsh                               Paul G. Cassell
(Local Counsel)                              (Counsel of Record)
DDC Bar ID 436448                            S.J. QUINNEY COLLEGE OF LAW
MARSH LAW FIRM PLLC                          University of Utah
31 Hudson Yards, 11th Floor                  383 S. University St.
New York, NY 10001                           Salt Lake City, UT 84112
                                             (no institutional endorsement implied)
                                             (pro hac vice application to be filed)

                  Attorneys for Crime Victims’ Rights Organizations
           Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 2 of 28




                                              TABLE OF CONTENTS

TABLE OF AUTHORITIES ............................................................................................. iv

FACTUAL BACKGROUND ............................................................................................. 2

ARGUMENT...................................................................................................................... 3

    I. Under the CVRA, Dr. Page is a “Crime Victim” of the Defendant’s Offense ........ 3

         A. The CVRA Is a Broad Bill of Rights Protecting All “Victims” of Federal
            Crimes ................................................................................................................ 3

         B. To Be Recognized as a “Victim” of a Federal Crime, an Individual Need
            Only Show “Direct and Proximate” Harm as a Result of a Defendant’s
            Crime.................................................................................................................. 5

         C. Emotional or Psychological Harm is Sufficient Harm to Trigger CVRA
            “Victim” Status .................................................................................................. 8

         D. Exposing an Individual to a Risk is Sufficient Harm to Trigger CVRA
            “Victim” Status .................................................................................................. 9

         E. The Defendant’s Crime Directly and Proximately Harmed Dr. Page. ............. 11

              1. Dr. Page was Harmed by Having the FISC Review a Warrant
                 Application for Surveilling His Communications Based on False
                 Information ................................................................................................. 11

              2. Dr. Page Was Directly Harmed as a Result of the Defendant’s Crime ........ 14

              3. Dr. Page Was Proximately Harmed as a Result of the Defendant’s
                  Crime .......................................................................................................... 19

    II. The Court Should Issue a Published Opinion on the Important and
        Recurring Issue of How to Determine Whether an Individual is a “Crime
        Victim” Under the CVRA ..................................................................................... 20

CONCLUSION ................................................................................................................ 21

CERTIFICATE OF SERVICE .......................................................................................... 23




                                                                 ii
          Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 3 of 28




                                          TABLE OF AUTHORITIES

Cases

Burrage v. United States,
  571 U.S. 204 (2014) ...................................................................................................... 17

In re de Henriquez,
   No. 15-3054, 2015 WL 10692637 (D.C. Cir. 2015) .............................................. passim

In re Fisher,
   640 F.3d 645 (5th Cir. 2011) ..................................................................................... 7, 19

In re McNulty,
   597 F.3d 344 (6th Cir. 2010) ........................................................................................... 6

In re Stewart,
   552 F.3d 1285 (11th Cir. 2008) ................................................................................... 6, 7

Kendall v. Gore Properties, Inc.,
  236 F.2d 673 (D.C. Cir. 1956) ....................................................................................... 19

Kenna v. United States Dist. Court for C.D. Cal.,
  435 F.3d 1011 (9th Cir. 2006) ................................................................................. 3, 4, 5

Morris v. Nielsen,
  374 F. Supp. 3d 239 (E.D.N.Y. 2019) ................................................................. 7, 10, 15

United States v. Atl. States Cast Iron Pipe Co.,
  612 F. Supp. 2d 453 (D.N.J. 2009) .............................................................................. 4, 6

United States v. Degenhardt,
  405 F. Supp. 2d 1341 (D. Utah 2005) ............................................................................. 4

United States v. Donaby,
  349 F.3d 1046 (7th Cir. 2003) ....................................................................................... 14

United States v. Giraldo-Serna,
  118 F. Supp. 3d 377 (D.D.C. 2015) mandamus granted in part by In re de
  Henriquez, 2015 WL 10692637 (D.C. Cir. 2015), on remand, U.S. v. Giraldo-
  Serna, No. 04-114-1-RBW, Dkt. 541 (Mar. 14, 2016) ........................................... passim

United States v. Hackett,
  311 F.3d 989 (9th Cir. 2002) ......................................................................................... 15




                                                              iii
           Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 4 of 28




United States v. Haggard,
  41 F.3d 1320 (9th Cir. 1994) ................................................................................... 18, 19

United States v. Monzel,
  746 F.Supp.2d 76 (D.D.C. 2010)..................................................................................... 8

United States v. Stevens,
  239 F. Supp. 3d 417 (D. Conn. 2017) ......................................................................... 4, 5

United States v. Turner,
  367 F.Supp.2d 319 (E.D.N.Y. 2005) ............................................................................... 4

Statutes

18 U.S.C. § 1001 ........................................................................................................... 2, 18

18 U.S.C. § 3663 ................................................................................................................. 5

18 U.S.C. § 3663A............................................................................................................... 6

18 U.S.C. § 3771 ......................................................................................................... 1, 5, 6

Other

Cassell, Paul G., Recognizing Victims in the Federal Rules of Criminal Procedure:
  Proposed Amendments in Light of the Crime Victims' Rights Act,
  2005 BYU L. Rev. 835 .................................................................................................... 6

150 Cong. Rec. S4260-01 .................................................................................................... 5

150 Cong. Rec. S4261 ......................................................................................................... 4

150 Cong. Rec. S4270 ......................................................................................................... 5

Dressler, Joshua, Understanding Criminal Law (4th ed. 2006) ........................................ 10

Duff, R.A., Criminalizing Endangerment,
  65 LA. L. REV. 941 (2005) ............................................................................................... 9

Finkelstein, Claire, Is Risk a Harm?,
  151 U. PA. L. REV. 963 (2003) ...................................................................................... 11

Garvin, Margaret & Douglas E. Beloof, Crime Victim Agency: Independent
  Lawyers for Sexual Assault Victims,
  13 OHIO ST. J. CRIM. L. 67 (2015) ................................................................................ 21




                                                                iv
           Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 5 of 28




4 HARPER, JAMES AND GRAY ON TORTS § 20.5(6) (3d ed. 2007) ...................................... 19

Kaplan, John et al., CRIMINAL LAW 293(4th ed. 2000) ..................................................... 15

Hon. Jon Kyl, Steven J. Twist & Stephen Higgins, On the Wings of Their Angels:
  The Scott Campbell, Stephanie Roper, Wendy Preston, Louarna Gillis, and Nila
  Lynn Crime Victims’ Rights Act,
  9 LEWIS & CLARK L. REV. 581 (2005) ........................................................................ 4, 6

Perkins, Rollin, and Ronald Boyce, CRIMINAL LAW 830 (3d ed. 1982) ............................. 9

PROSSER AND KEETON ON THE LAW OF TORTS § 43 (5th ed. 1984) .................................. 19

Williams, Glanville, TEXTBOOK OF CRIMINAL LAW (1983).............................................. 15

S. Rep. 116-290 ................................................................................................................... 2




                                                                 v
        Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 6 of 28




    BRIEF OF THE NATIONAL CRIME VICTIM LAW INSTITUTE, THE
 NATIONAL ORGANIZATION FOR VICTIM ASSISTANCE, THE NATIONAL
CENTER FOR VICTIMS OF CRIME, ARIZONA VOICE FOR CRIME VICTIMS,
    THE NETWORK FOR VICTIM RECOVERY OF THE DISTRICT OF
COLUMBIA, OHIO CRIME VICTIM JUSTICE CENTER, ROCKY MOUNTAIN
    VICTIM LAW CENTER, SOUTH CAROLINA VICTIM ASSISTANCE
NETWORK, AND UTAH CRIME VICTIMS LEGAL CLINIC AS AMICI CURIAE
     IN SUPPORT OF MOTION FOR RELIEF UNDER THE CRIME VICTIMS’
                         RIGHTS ACT

       COME NOW the National Crime Victim Law Institute, the National Organization

for Victim Assistance, the National Center for Victims of Crime, Arizona Voice for Crime

Victims, Network for Victim Recovery of the District of Columbia, Ohio Crime Victim

Justice Center, Rocky Mountain Victim Law Center, South Carolina Victim Assistance

Network, and Utah Crime Victims’ Legal Clinic (hereinafter Amici Crime Victims’ Rights

Organizations), having previously sought leave to file this brief, to file this brief as amici

curiae in support of Dr. Carter Page’s Motion for Relief Under the Crime Victims’ Rights

Act (CVRA) (Dkt. 23-2).

       As explained below, Congress enacted the CVRA to provide a comprehensive bill

of rights for “crime victims.” Congress also provided an expansive definition of who

qualifies as a “crime victim,” extending protections to any individual who is “directly and

proximately harmed” by a federal offense. 18 U.S.C. § 3771(e)(2)(a). Under this broad

definition, any person who is directly and proximately harmed in any way—including

suffering dignitary or emotional harm to any degree—is a “victim” under the CVRA. Dr.

Page meets this requirement.

       This brief addresses only the key legal issue of determining Dr. Page’s crime victim

status in this particular criminal prosecution. Amici Crime Victims’ Organizations are


                                              1
           Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 7 of 28




aware that the facts surrounding this case have drawn considerable public attention. 1 In this

brief, the Amici do not address any issue apart from the issue currently before the Court:

Whether Dr. Page was a “crime victim” of the Defendant’s crime under the CVRA.

Because Dr. Page was directly and proximately harmed by the Defendant’s false statement

made in connection with the Government’s renewal of a Foreign Intelligence Surveillance

Act (FISA) warrant authorizing surveillance of Dr. Page’s private communications, Dr.

Page is a CVRA “victim.” Put more plainly, when a Government official makes a false

statement in connection with an application to a federal court to obtain a warrant

authorizing a search of a specifically identified person, that crime is not a “victimless”

crime. Accordingly, this Court should recognize Dr. Page’s CVRA “victim” status.

                               FACTUAL BACKGROUND

       Amici take no position on any disputed facts in this case. Instead, Amici rely solely

on the Statement of Offense in Support of Guilty Plea (Dkt. 9), which the Defendant signed

when he pleaded guilty to violating 18 U.S.C. § 1001(a)(3).

       Amici highlight just one crucial fact: Defendant’s criminal false statement was used

during the Government’s FISA warrant renewal application process—a process that

renewed a warrant to surreptitiously surveil Dr. Page.




       1
         See, e.g., S. Rep. 116-290, Report of the Sen. Select Comm. on Intelligence on Russian
Active Measures Campaigns and Interference in the 2016 U.S. Election, Volume 4: Review of the
Intelligence Community Assessment, 116th Cong., 1st Sess. (Nov. 20, 2020) (concluding on a
bipartisan basis that the initial surveillance of Dr. Page was justified).


                                              2
           Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 8 of 28




                                         ARGUMENT

I.     Under the CVRA, Dr. Page is a “Crime Victim” of the Defendant’s Offense.

       The Defendant pleaded guilty to knowingly or willfully making false material

statements in a matter within the jurisdiction of the judiciary 2—specifically, altering an

email to make it appear as though Dr. Page had not previously served as a source for a

Government agency. The Defendant’s criminal false statement then quickly resulted in an

application to the Foreign Intelligence Surveillance Court (FISC) to renew a FISA warrant

to surveil Dr. Page’s private communications—an application the FISC approved without

having before it all relevant and accurate information. Thus, Dr. Page was directly and

proximately harmed by the Defendant’s interference with the proper judicial consideration

to which he was entitled, making him a “crime victim” with protected CVRA rights.

       A. The CVRA Is a Broad Bill of Rights Protecting All “Victims” of Federal
          Crimes.

       In 2004, Congress “crafted the CVRA to recognize the harm and anguish suffered

by victims of crime.” In re de Henriquez, No. 15-3054, 2015 WL 10692637, at *2 (D.C.

Cir. 2015). Congress intended to dramatically rework the federal criminal justice system

by uprooting the long-held “assumption that crime victims should behave like good

Victorian children—seen but not heard.” Kenna v. United States Dist. Court for C.D. Cal.,

435 F.3d 1011, 1013 (9th Cir. 2006). The “CVRA stemmed from a concern in part that

‘prosecutors and law enforcement officers too often ignored or too easily dismissed the



       2
         In pleading guilty, the Defendant agreed that his criminal false statement “pertained to a
matter within … the jurisdiction of … the judicial branch of the Government of the United States.”
See Statement of Offense ¶ 17.


                                                3
        Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 9 of 28




legitimate interests of crime victims.’” United States v. Stevens, 239 F. Supp. 3d 417, 420

(D. Conn. 2017) (quoting United States v. Turner, 367 F.Supp.2d 319, 322 (E.D.N.Y.

2005)). The CVRA is thus best understood as part of a decades-long “civil rights

movement” that sought to “end the unjust treatment of crime victims by reforming the

culture of the criminal justice system.” Hon. Jon Kyl, Steven J. Twist, and Stephen Higgins,

On the Wings of Their Angels: The Scott Campbell, Stephanie Roper, Wendy Preston,

Louarna Gillis, and Nila Lynn Crime Victims’ Rights Act, 9 LEWIS & CLARK L. REV. 581,

583 (2005).

       Congress designed the CVRA “to be a ‘broad and encompassing’ statutory victims’

bill of rights,” United States v. Degenhardt, 405 F. Supp. 2d 1341, 1343 (D. Utah 2005)

(quoting 150 CONG. REC. S4261 (Apr. 22, 204) (statement of Sen. Feinstein)), thereby

“making victims independent participants in the criminal justice process.” Kenna, 435 F.3d

at 1013. Congress was concerned that crime victims were “treated as non-participants in a

critical event in their lives. They were kept in the dark by . . . a court system that simply

did not have a place for them.” 150 CONG. REC. S4261 (Apr. 22, 2004) (statement of Sen.

Feinstein). To reform the system, Congress gave victims the right “to participate in the

process where the information that victims and their families can provide may be material

and relevant.” Id. The CVRA’s objective was thus to give all those affected by crimes

valuable rights, including but not limited to the right to be an independent voice in the

criminal proceedings that directly implicate them. Id. And the CVRA specifically “places

responsibility on the [district] court for its implementation, requiring that ‘the court shall

ensure that the crime victim is afforded [those] rights.’” United States v. Atl. States Cast


                                              4
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 10 of 28




Iron Pipe Co., 612 F. Supp. 2d 453, 458 (D.N.J. 2009) (citing 18 U.S.C. § 3771(b)(1))

(emphasis added); see also Stevens, 239 F. Supp. 3d at 421 (explaining that “the

CVRA imposes no less than an affirmative obligation on judges to ensure that the victim's

rights are respected” (emphasis in original)).

       B. To Be Recognized as a “Victim” of a Federal Crime, an Individual Need
          Only Show “Direct and Proximate” Harm as a Result of a Defendant’s
          Crime.

       As part of its broad and encompassing bill of rights for victims, Congress

unsurprisingly crafted a broad definition of the “crime victims” who would be protected.

Indeed, the CVRA’s congressional co-sponsors described the term “victim” as having “an

intentionally broad definition because all victims of crime deserve to have their rights

protected.” 150 CONG. REC. S4260-01, S4270 (Apr. 22, 2004) (colloquy between co-

sponsors Senator Feinstein and Senator Kyl); see also Kenna, 435 F.3d at 1015-16

(discussing significance of CVRA co-sponsors’ Senate floor statement).

       Under the CVRA, a “crime victim” is “a person directly and proximately harmed as

a result of the commission of a Federal offense or an offense in the District of Columbia.”

18 U.S.C. § 3771(e)(2)(a). Congress did not newly mint this language for the CVRA. The

“direct and proximate” harm requirement has long existed in federal law, specifically in

restitution statutes. For example, the Victim and Witness Protection Act (VWPA) defines a

“crime victim” entitled to seek restitution as “[a] person directly and proximately harmed

as a result of the commission of an offense for which restitution may be ordered.” 18 U.S.C.

§ 3663(a)(2) (emphasis added). Similarly, the Mandatory Victims Restitution Act (MVRA)

defines a “crime victim” as “[a] person directly and proximately harmed as a result of the


                                             5
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 11 of 28




commission of an offense for which restitution may be ordered.” 18 U.S.C. § 3663A(a)(2))

(emphasis added). Thus, in drafting the CVRA, Congress simply borrowed the phrase from

these earlier-enacted restitution statutes. See Hon. Jon Kyl et al., supra, 9 LEWIS & CLARK

L. REV. at 594 (“The CVRA’s definition of a crime victim is based on the federal restitution

statutes.”); Cassell, supra, 2005 BYU L. REV. 835, 857.

       Because the definition of “crime victim” contained in the CVRA is essentially

identical to the definitions contained in the VWPA and MVRA, courts have often looked

to these earlier restitution statutes (and court decisions interpreting them) for guidance in

applying the CVRA. See Atlantic States Cast Iron Pipe Co., 612 F. Supp. 2d at 462; see

also In re McNulty, 597 F.3d 344, 350 n.6 (6th Cir. 2010) (holding that cases defining

“victim” under VWPA and MVRA are “persuasive” but “not binding on our interpretation

of the CVRA”); Under this body of restitution law, this Court and others have frequently

used a two-part analysis to determine whether a person affected by a crime meets the

CVRA’s definition of crime victim. Courts examine “(1) the behavior constituting [the]

‘commission of a [f]ederal offense’; and (2) ‘the direct and proximate effects of that

behavior on parties other than the United States.’” United States v. Giraldo-Serna, 118 F.

Supp. 3d 377, 382–83 (D.D.C. 2015) (quoting In re Stewart, 552 F.3d 1285, 1288 (11th

Cir. 2008) (quoting 18 U.S.C. § 3771(e)) (cleaned up), mandamus granted in part by In re

de Henriquez, 2015 WL 10692637 (D.C. Cir. 2015); see also In re McNulty, 597 F.3d at

351 (“In making this [CVRA ‘victim’] determination, ... [courts] must (1) look to the

offense of conviction, based solely on facts reflected in the jury verdict or admitted by the

defendant; and then (2) determine, based on those facts, whether any person or persons


                                             6
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 12 of 28




were ‘directly and proximately harmed as a result of the commission of that [f]ederal

offense.’” (internal quotation omitted)); Morris v. Nielsen, 374 F. Supp. 3d 239, 252

(E.D.N.Y. 2019) (“phrase ‘direct and proximate’ has thus been defined consistently for over

a hundred years, in both common and federal statutory law”).

       An individual qualifies as a victim under the CVRA even when not the target of a

crime, so long as that individual is harmed as a result of the crime’s commission. As the

Eleventh Circuit has explained, a “crime victim” need not even be included in the charging

document:

       [The CVRA] does not limit the class of crime victims to those whose identity
       constitutes an element of the offense or who happen to be identified in the
       charging document. The statute, rather, instructs the district court to look at
       the offense itself only to determine the harmful effects the offense has on
       parties. Under the plain language of the statute, a party may qualify as a
       victim, even though it may not have been the target of the crime, as long as
       it suffers harm as a result of the crime's commission.

Stewart, 552 F.3d at 1289.

       In sum, “[t]he CVRA’s ‘directly and proximately harmed’ language imposes dual

requirements of cause in fact and foreseeability. A person is directly harmed by the

commission of a federal offense where that offense is a but-for cause of the harm. A person

is proximately harmed when the harm is a reasonably foreseeable consequence of the

criminal conduct.” United States v. Giraldo-Serna, 118 F. Supp. 3d 377, 383 (D.D.C. 2015)

(quoting In re Fisher, 640 F.3d 645, 648 (5th Cir. 2011) (internal quotation omitted)),

mandamus granted in part by In re de Henriquez, 2015 WL 10692637 (D.C. Cir. 2015).




                                             7
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 13 of 28




       C. Emotional or Psychological Harm is Sufficient Harm to Trigger CVRA
          “Victim” Status.

       While a movant seeking to establish CVRA victim status must demonstrate “harm”

from a defendant’s crime, the requisite “harm” can be of any type—including, for example,

intangible harms such as emotional distress, affront to dignity, or invasion of privacy. The

CVRA’s plain language leads directly to the conclusion that sufficient “harm” to establish

“victim” status exists whenever an identifiable individual is harmed in any way from a

defendant’s crime. Congress used the broad term “harm,” which is commonly defined as

“physical or mental damage: injury” Webster’s Third New International Dictionary 1034

(2002) (emphasis added). “Mental damage” or “injury” can broadly include many kinds of

impacts on crime victims. For example, an affront to dignity by itself has been found to

confer “crime victim” status under the CVRA. See, e.g., United States v. Monzel, 746

F.Supp.2d 76, 84 (D.D.C. 2010) (finding that a defendant’s viewing of a child sex abuse

image harmed the child depicted). The CVRA nowhere requires additional physical or

tangible consequences to follow from the “harm.”

       If Congress wanted to limit the crime victims protected in the statute to those who

were physically or economically injured (i.e., those who suffered tangible physical or

economic consequences), it could have easily written such a limitation into the statute. It

did not do so. Presumably, the reason is that such a narrow approach would constrict the

CVRA to offenses involving direct physical or economic injury—leaving out many other

important crimes such as attempted murder, assault, stalking, possession of child

pornography, child endangerment, drunk driving, mailing threatening communications,



                                             8
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 14 of 28




lewdness in the presence of a child, discharge of a pollutant, blackmail, and extortion,

among countless other offenses. It is hornbook law that criminal law recognizes “harm”

when there is an “invasion of any social interest which has been placed under the protection

of a criminal sanction (whether by common law or statute).” ROLLIN M. PERKINS &

RONALD N. BOYCE, CRIMINAL LAW 830 (3d ed. 1982). In using the unqualified term

“harm” as the CVRA’s trigger, Congress protected all persons who are harmed in any way

by crimes.

       D. Exposing an Individual to a Risk is Sufficient Harm to Trigger CVRA
          “Victim” Status.

       Being exposed to risk is also a “harm” to a victim. This conclusion follows naturally

from Congress’ use of the term “harm,” which includes “injury.” Webster’s Third New

International Dictionary 1034 (2002). As one legal scholar has explained, “We have an

interest in being safe—in being securely free of the risk of substantive harm; that interest

is set back when I am endangered, even if no substantive harm ensues.” R.A. Duff,

Criminalizing Endangerment, 65 LA. L. REV. 941, 949 (2005).

       As one example, consider a prosecution for attempted murder under 18 U.S.C. §

1113. If a defendant with intent to kill shoots a bullet at a person’s head, the fact that the

bullet whistles past the person’s ear rather than striking and killing the target would, on a

constricted reading of the CVRA, mean that no victim suffered a “harm” and thus the

CVRA would be inapplicable. Under such a reading, attempted murder would oddly be

rendered a “victimless” crime because the target faced only the risk of death, instead of




                                              9
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 15 of 28




injury or death itself. Yet in this attempted murder example, the shooter has placed his

target in jeopardy, creating “victim” status.

       In addition, it makes no difference whether the target was aware that the bullet was

fired at him. A victim need not even be present to a “victim” under the CVRA. Morris v.

Nielsen, 374 F. Supp. 3d 239, 254 (E.D.N.Y. 2019) (“Under the CVRA and the MVRA, a

victim need not have been physically present at the commission of the crime.”). Continuing

the example from above, a person is a “victim” of an attempted murder even if he is

sleeping when the bullet is fired—and even if he continues to sleep after the attack. See

JOSHUA DRESSLER, UNDERSTANDING CRIMINAL LAW 122 (4th ed. 2006) (discussing

example of sleeping attempted murder victim). Nothing in the CVRA’s text indicates that

Congress intended for the uninjured target of an attempted murder to be denied victim

status simply because of the mere fortuity of the criminal’s bad aim with his gun or his

stealth in launching the attack. At a minimum, the target of an attempted murder suffers an

invasion of his right to personal security, thereby suffering harm. See id. at 122 (“ʻ[S]ocial

harm’ may be defined as the negation, endangering, or destruction of an individual, group,

or state interest which was deemed socially valuable. Thus, the … attempted murderer of

the sleeping party [has] endangered the interests of others and [has] caused ‘social harm’

under this definition”) (internal quotation omitted). Indeed, a whole host of offenses

commonly thought to be covered by the Crime Victims’ Rights Act rests on this reasoning.

For example, an assault victim who has had a knife waved in his face has not suffered direct

physical injury but surely still qualifies for protection under the Act because of the psychic

toll and invasion of the sense of security that such a crime entails.


                                                10
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 16 of 28




       In sum, as one scholar has explained, all persons “have a legitimate interest in

avoiding unwanted risks. A [defendant] who inflicts a risk of harm on another damages that

interest, thus lowering the victim's baseline welfare.” Claire Finkelstein, Is Risk a Harm?,

151 U. PA. L. REV. 963, 964 (2003) (answering “yes” to the question posed in the title).

Thus, as relevant to this case, being unjustifiably and criminally exposed to even a risk of

having one’s private communications improperly surveilled is a harm.

       E. The Defendant’s Crime Directly and Proximately Harmed Dr. Page.

       In light of the foregoing principles, it is clear that Dr. Page was both “directly” and

“proximately” harmed by the Defendant’s crime. This section first demonstrates that the

“harm” Dr. Page suffered was a subverted FISA warrant application process in which the

FISC relied on the Defendant’s false statement targeting Dr. Page. This section then

demonstrates that the Defendant’s crime resulted in Dr. Page suffering this harm both

directly and proximately.

          1. Dr. Page was Harmed by Having the FISC Review a Warrant
             Application for Surveilling His Communications Based on False
             Information.

       Before turning to the issue of whether the Dr. Page suffered harm directly and

proximately, it is useful to understand all the “harms” Dr. Page suffered. One set of harms

rests on the consequences from the FISC’s renewal of the warrant. As Dr. Page’s motion

explains, because of the Defendant’s false statement, Dr. Page’s “true status as a U.S.

Government source was not disclosed to the FISC in the 4th [warrant] application, and the

4th FISA warrant was approved. As a result, Dr. Page’s communications were

surreptitiously surveilled for another three months.” Dr. Page Victim Mot. at 5. This chain



                                             11
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 17 of 28




of events—from the Defendant’s crime to resulting unjustified secret surveillance invading

Dr. Page’s privacy—readily establishes harm. As explained above, the CVRA broadly

describes the harms that can trigger CVRA victim status. Having one’s communications

improperly surveilled for months is obviously an invasion of privacy that is harmful.

       But this Court need not explore the connection between the Defendant’s false

statement and the ultimate harmful ramifications to Dr. Page from the FISC’s renewal of

the warrant. Instead, Amici Crime Victims’ Rights Organizations suggest this Court can

conclude that Dr. Page is a victim of the Defendant’s crime by a simpler route—one

focusing on how the Defendant subverted the FISA process.

       In the Statement of Offense in Support of Guilty Plea (DE 9), the Defendant admits

that his false statement fell within the jurisdiction of the judiciary because it involved an

application to renew a FISA warrant to surveil Dr. Page. Statement of Offense ¶¶ 8-10. The

Defendant also admits that he knowingly provided “materially false” information about the

contents of an email from a government agency to his supervisor who prepared the FISA

warrant application—materially false information that was important in how the

Government crafted its application. Id. at ¶¶ 16-17. And the Defendant knew that the

substance of the materially false statement he sent to his supervisor about Dr. Page would

be conveyed “to the court”—i.e., to the FISC. Id. at ¶¶ 10, 16.

       Standing alone, these undisputed events establish Dr. Page’s “victim” status under

the CVRA. The reason that the FISC exists is to make a fair determination of whether to

allow Government surveillance of identifiable individuals based on all pertinent evidence.

As the FISC explained when learning about the Defendant’s deception, “ʻCongress


                                             12
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 18 of 28




intended the pre-surveillance judicial warrant procedure’ under FISA, ‘and particularly the

judge’s probable cause findings, to provide an external check on executive branch decisions

to conduct surveillance’ in order ‘to protect the fourth amendment rights of U.S. persons.’”

In re Accuracy Concerns Regarding FBI Matters Submitted to the FISC, Dkt. No. Misc.

19-02, Order at 2 (Dec. 17, 2019) (quoting Dkt. No. [Redacted], Order and Mem. Op.

issued on Apr. 3, 2007, at 14) (emphasis added). Of course, the judiciary cannot “protect

the fourth amendment rights of U.S. persons”—such as Dr. Page—when a Government

attorney responsible for preparing a FISA application knowingly falsifies material

information used in preparing that application.

       The Defendant also violated “the heightened duties of probity and transparency that

apply in ex parte proceedings.” In re Accuracy Concerns Regarding FBI Matters Submitted

to the FISC, No. 19-02, Corrected Op. and Order at 2 (FISC Mar. 5, 2020). Because FISC

review of warrant applications necessarily takes place without the participation of the

individuals being surveilled, Government attorneys involved in FISA applications have

special obligations to protect the interests of those individuals. Indeed, “[w]ithout facts that

are both accurate and complete, the [FISC] is necessarily hamstrung in its ability to balance

the interests of national security with those of personal privacy.” Id. at 8. It is “only when

the government fully and accurately provides all information in its possession that is

material to whether probable cause exists can the Court’s review effectively serve as a

check on Executive Branch decisions to conduct surveillance.” Id. By committing his

crime, the Defendant deprived Dr. Page of the careful FISC review to which he was

entitled—i.e., a review of the warrant application based on a full and accurate accounting


                                              13
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 19 of 28




of the available information. Because the Defendant criminally interfered with a fair review

of a FISA warrant application targeting Dr. Page, the Defendant harmed Dr. Page. Nothing

more is required to establish Dr. Page’s “victim” status.

       It makes no difference to this conclusion that Dr. Page was unaware of the

Defendant’s crime when the Defendant committed it. 3 As described above, an attempt to

murder a sleeping victim is no less a crime because the victim was unaware of the attempt.

The would-be murderer commits his crime when he sends a bullet whistling pass the ear

of his chosen victim, regardless of whether the victim ever becomes aware of it. Here, when

the Defendant knowingly launched a false statement to the FISC inculpating Dr. Page, the

Defendant destroyed the integrity and accuracy of the FISA process—thereby victimizing

Dr. Page by creating a risk that the FISC might improperly authorize surveillance based on

falsified information.

           2. Dr. Page Was Directly Harmed as a Result of the Defendant’s Crime.

       With this harm to Dr. Page in mind, it also becomes clear that he was “directly”

harmed by the Defendant’s false statement. A determination of “direct” harm requires

applying “the traditional ‘but-for’ … cause analysis.” United States v. Giraldo-Serna, 118

F. Supp. 3d 377, 382 (D.D.C. 2015), mandamus granted in part by In re de Henriquez,

2015 WL 10692637 (D.C. Cir. 2015). Under traditional but-for cause analysis, this Court

must ask whether Dr. Page would have suffered the harm “but for” the defendant’s crime.

See, e.g., United States v. Donaby, 349 F.3d 1046, 1054 (7th Cir. 2003) (interpreting “direct


       3
         Of course, Dr. Page has since learned of the Defendant’s crime and was harmed at that
time. This is an additional reason for concluding he is a victim of the Defendant’s crime.


                                             14
          Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 20 of 28




and proximate harm” language in the MVRA, the district court properly found that a police

department was entitled to restitution as a victim because “but for the [defendant’s]

robbery,” the department’s car would not have been damaged during the ensuing chase).

          But-for causation can be construed exceptionally broadly. See, e.g., JOHN KAPLAN

ET AL.,   CASES AND MATERIALS IN CRIMINAL LAW 293(4th ed. 2000) (“the notion of but-

for causation is ridiculously wide, because it takes us back to Adam and Eve.”) (quoting

GLANVILLE WILLIAMS, TEXTBOOK OF CRIMINAL LAW 379-80 (1983)). In this case, without

exploring the furthest reaches of but-for causation, this Court can easily find that, because

the Defendant’s crime directly deprived Dr. Page of a fair process through which the FISC

would determine whether his private communications would be surveilled, Dr. Page was

directly harmed. Put more simply, but-for the Defendant’s crime, Dr. Page would not have

been criminally deprived of the fairness in the FISC process to which he was entitled.

          In assessing but-for causation, it is important to understand that the CVRA does not

impose on a victim the extraordinary task of establishing that a defendant’s crime was

somehow the sole cause of the victim’s harm. In identifying who is a “victim” of a crime,

“[c]ourts generally agree that there can be multiple causal steps connecting the criminal act

to the victim.” Morris v. Nielsen, 374 F. Supp. 3d 239, 254 (E.D.N.Y. 2019); see United

States v. Hackett, 311 F.3d 989, 993 (9th Cir. 2002) (upholding restitution award to “victim”

because “[a]lthough there are multiple links in the causal chain, the district court did not

err by finding that [the defendant's] conduct [in aiding and abetting the manufacture of

methamphetamine] was directly related to the cause of the fire.”). This point is well

illustrated by the D.C. Circuit’s reversal of a decision from this Court denying “crime


                                               15
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 21 of 28




victim” status to family members of an individual who had been murdered by a Columbian

drug conspiracy. See United States v. Giraldo-Serna, 118 F. Supp. 3d 377, 382 (D.D.C.

2015), mandamus granted in part by In re de Henriquez, 2015 WL 10692637 (D.C. Cir.

2015). This Court had denied “victim” status to the family of Julio Henríquez, an anti-drug

cartel crusader killed in Columbia, reasoning that Henríquez’s murder may have stemmed

from multiple causes apart from crimes of the drug conspirator being prosecuted before the

Court. 118 F. Supp. 3d at 382. In granting mandamus, the D.C. Circuit first concluded that

this Court had erred in examining only the conspiracy indictment and statement of facts

contained in the resulting plea agreement. 2015 WL 10692637 at *1. The Circuit noted that

“because victim status can be argued for even prior to the filing of an indictment, it is clear

that Congress intended courts to look beyond the four corners of an indictment or plea

agreement” to determine victim status. Id. Thus, in the context of the drug conspiracy in

that case, “logic allows for the inference—and Colombian court materials support—that

[the defendant’s] paramilitary organization—which relied on ‘war taxes’ to fund its

operations and troops to control the region's coca growth—employed violence and force

as part of its method of operation.” Id.

       The D.C. Circuit next squarely rejected the idea that a victim invoking the CVRA

must establish that a defendant’s crime was the “sole cause” of harm to a victim. The

Circuit explained that “[w]hile it is true that there might have been more than a single cause

contributing to the murder of Julio Henríquez, it is also true that a ‘but-for’ cause of the

murder could have been Henríquez’s leadership of an organization dedicated to ending the

production of coca within the region under the drug conspiracy’s direct control.” Id.


                                              16
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 22 of 28




(citing Burrage v. United States, 571 U.S. 204, 211-12 (2014)). Thus, the D.C. Circuit

expressly recognized that even where various causes might be at play, a defendant’s crime

could still directly harm a victim: “That there could be a multiplicity of possible ‘but-for’

causes does not mean that the drug conspiracy fails to qualify as a ‘but-for’ cause.” Id.

       Finally, the D.C. Circuit held that a victim invoking the CVRA need not demonstrate

“direct traceability” between a defendant’s crime and subsequent harm, explaining that

“direct traceability between, say, the importation of a single coca plant and the eventual

murder of Henríquez is a prohibitively onerous burden.” Id. at *2.

       On remand, applying the D.C. Circuit’s guidance about the CVRA’s wide reach, this

Court reconsidered its earlier ruling and concluded that the Henríquez family members

were CVRA victims. See Order at 1, U.S. v. Giraldo-Serna, No. 04-114-1-RBW, Dkt. 541

(Mar. 14, 2016) (“It is hereby ordered that the Motion to Enforce Rights Under the Crime

Victims’ Rights Act by Zulma Natazha Chacin de Henríquez [et al.] … is GRANTED”). In

the Defendant’s sentencing memorandum in this case, the only case he cites for denying

Dr. Page’s victim status is this Court’s initial decision rejecting the Henríquez family’s

motion. See Defendant’s Sentencing Memo., Dkt. 21 at 17 n.13. The Defendant fails to

recognize the D.C. Circuit’s subsequent guidance and this Court’s final decision on the

issue—which found that CVRA “victim” status existed for the Henríquez family.

       Applying these broad principles from the D.C. Circuit to this case, the Defendant’s

crime directly harmed Dr. Page. While the Defendant’s crime may not have been the sole

cause of harm to Dr. Page in the FISA process, the Defendant’s crime was clearly one direct

cause of harm. Specifically, “but for” the Defendant’s crime, the FISA application would


                                             17
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 23 of 28




have been quite different—indeed, as the Defendant himself described the situation, it

would have been “drastically” different. Statement of Facts at ¶ 10. And in this case, there

is clearly a “satisfactory nexus” between the Defendant’s crime and Dr. Page’s harm. To be

sure, after the Defendant sent his falsified email to his supervisor, the supervisor had to

prepare the FISA warrant renewal application and submit it to the FISC. But the Defendant

bears the “requisite connection” to having harmed Dr. Page by directly providing

inaccurate information about Dr. Page’s circumstances to an FBI supervisor, knowing that

the substance of the information would be then be presented to the FISC.

       It is also irrelevant to Dr. Page’s “victim” status that it is possible to argue that the

Government (either the judicial or the executive branch) was also a “victim” of the

Defendant’s crime. To be sure, the Defendant made a false statement, in violation of 18

U.S.C. § 1001, that was within the jurisdiction of the judiciary. But in other similar cases,

courts have looked to ultimate target of a defendant’s false statement crime in determining

who was a “victim.” For example, in United States v. Haggard, 41 F.3d 1320, 1327 (9th

Cir. 1994), a case applying the “vulnerable victim” provision of the sentencing guidelines,

a defendant had lied to the FBI and the grand jury about the whereabouts of the body of a

homicide victim. The defendant ultimately pleaded guilty to two counts of making false

statements in violation of 18 U.S.C. § 1001 and one count of obstructing an FBI

investigation in violation of 18 U.S.C. § 1505. In affirming a district court finding that the

family of the homicide victim was also a “victim” of the § 1001 crimes, the Ninth Circuit

explained that “[t]here were two direct victims of [the defendant’s] crimes. Obviously, [the

defendant’s] action in obstructing justice and lying to the FBI and the grand jury directly


                                              18
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 24 of 28




victimized the federal government. Just as clearly, Haggard directly targeted and victimized

[the murder victim’s] family.” Id. at 1327. So too here. In distorting the FISA process, the

defendant clearly targeted and victimized not only Government processes, but also the

person most affected by those processes—Dr. Carter Page.

          3. Dr. Page Was Proximately Harmed as a Result of the Defendant’s Crime.

       Dr. Page was “proximately harmed” by the Defendant’s crime. As this Court has

explained, for purposes of the CVRA, a “person is proximately harmed when the harm is

a reasonably foreseeable consequence of the criminal conduct.” United States v. Giraldo-

Serna, 118 F. Supp. 3d 377, 383 (D.D.C. 2015) (quoting In re Fisher, 640 F.3d 645, 648

(5th Cir.2011)) (cleaned up).

       Under long-settled and standard principles of foreseeability, a “defendant need not

have foreseen the precise injury, nor [need] he have had notice of the particular method in

which a harm would occur, if the possibility of harm was clear to the ordinarily prudent

eye.” Kendall v. Gore Properties, Inc., 236 F.2d 673, 682 (D.C. Cir. 1956) (citing

Restatement of Torts) (cleaned up). Indeed, there is “universal agreement” in tort law that

“what is required to be foreseeable is only the general character or general type of the event

or harm and not its precise nature, details, or above all manner of occurrence. See PROSSER

AND   KEETON ON THE LAW OF TORTS § 43, at 299 (5th ed. 1984); 4 HARPER, JAMES AND

GRAY ON TORTS § 20.5(6), at 203 (3d ed. 2007) (“Foreseeability does not mean that the

precise hazard or the exact consequences that were encountered should have been

foreseen.”).




                                             19
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 25 of 28




       Here, the foreseeability of harm by the Defendant to Dr. Page is straightforward. As

the Defendant admitted in his Statement of Facts, he “knew that if [Dr. Page] had been a

source with [another government agency], that information would need to be disclosed in

the FISA renewal process.” Statement of Facts ¶ 10. Indeed, Defendant knew that this

subject was a key part of the warrant renewal process, because—as he himself admitted—

if Dr. Page had been a source for another agency, that would have “drastically change[d]

the way that we would [have] handle[d] … [the] FISA application.” Id. at ¶ 10.

       Against this backdrop, it was easily foreseeable that criminally and materially

altering an email on the pivotal subject of Dr. Page’s relationship with another government

agency would interfere with the FISC’s obligation to fairly evaluate the Government’s

application to continue surveilling Dr. Page’s communications. The Defendant was no

stranger to the FISA process. To the contrary, the Defendant was an FBI attorney who

provided support to the FBI and the National Security Division of the Justice Department

(NSD) for the purpose of obtaining FISA warrants. Id. at ¶ 3. The Defendant could clearly

foresee harm. The Defendant thus proximately harmed Dr. Page.

II. The Court Should Issue a Published Opinion on the Important and
    Recurring Issue of How to Determine Whether an Individual is a “Crime
    Victim” Under the CVRA.
       In addition to granting Dr. Page’s motion, this Court should issue a published

decision on this important and recurring issue of when CVRA “victim” status exists. In this

case, Dr. Page is represented by experienced legal counsel and Amici Crime Victims’

Rights Organizations have been able to timely file this brief elucidating the CVRA’s

drafting history and meaning. In most other criminal cases, however, putative crime victims


                                            20
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 26 of 28




(unlike criminal defendants) will lack legal counsel. See Margaret Garvin & Douglas E.

Beloof, Crime Victim Agency: Independent Lawyers for Sexual Assault Victims, 13 OHIO

ST. J. CRIM. L. 67, 77 (2015). A published decision here will thus not only resolve Dr.

Page’s pending motion but also provide guidance in future cases for courts, counsel, and

crime victims.

                                     CONCLUSION

       This criminal case has been widely discussed across the country, with strongly held

and differing views resolutely expressed. This brief, however, is entirely agnostic on any

such views and any resulting political ramifications. Instead, this brief takes a more

limited—but extremely important—foundational procedural position. Amici believe that

in enacting the CVRA, Congress required this Court to hear from any victim who was

harmed by the Defendant’s crime, with the definition of “victim” being expansive. And it

is precisely because differing views exist about this case that hearing from the victim here

is extremely important. If this Court grants Dr. Page the opportunity to provide a victim

impact statement before it imposes sentence, then the public will have greater confidence

in the case’s outcome—which is one of the reasons why Congress included victims in the

criminal justice process by enacting the CVRA.

       This Court should grant Dr. Page’s motion to be recognized as a “victim” of the

Defendant’s crime. The Court should publish its decision granting the motion.




                                            21
      Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 27 of 28




                                                  Respectfully submitted,

/s/ James. R. Marsh

James R. Marsh                                    Paul G. Cassell
(Local Counsel)                                   (Counsel of Record)
DDC Bar ID 436448                                 S.J. QUINNEY COLLEGE OF LAW
MARSH LAW FIRM PLLC                               University of Utah
31 Hudson Yards, 11th Floor                       383 S. University St.
New York, NY 10001                                Salt Lake City, UT 84112
(212) 372-3030                                    (801) 585-5202
jamesmarsh@marsh.law                              cassellp@law.utah.edu
                                                  (no institutional endorsement implied)
                                                  (pro hac vice application to be filed)


                      Attorneys for Crime Victims’ Rights Organizations




                                             22
       Case 1:20-cr-00165-JEB Document 28-1 Filed 12/17/20 Page 28 of 28




                             CERTIFICATE OF SERVICE

       I certify that on December 16, 2020, the foregoing document was served on the

parties to the proceedings via email.




                                                   /s/ James R. Marsh
                                                  James R. Marsh




                                         23
         Case 1:20-cr-00165-JEB Document 28-2 Filed 12/17/20 Page 1 of 1

                   UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLUMBIA


UNITED STATES                                )
                                             )
                                             )
v.                                           )     Case No. 20-cr-165-JEB
                                             )
                                             )
KEVIN CLINESMITH,                            )
                                             )
                      Defendant              )
                                             )

                                        ORDER
      This matter comes to the Court on National Crime Victim Law Institute et al.’s

motion for leave to brief as amici curiae.

      It is hereby:

      ORDERED that National Crime Victim Law Institute et al.’s motion is

GRANTED.




December    , 2020
Washington, D.C.                             Judge James E. Boasberg
                                             United States District Judge
